United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas L. Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-832
Issued: November 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2008 appellant filed a timely appeal from schedule award decisions of the
Office of Workers’ Compensation Programs dated April 3 and November 28, 2007. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the appeal.
ISSUE
The issue is whether appellant has more than a 20 percent impairment of the right arm for
which he received a schedule award.
FACTUAL HISTORY
On October 21, 2004 appellant, then a 53-year-old distribution clerk, sustained injury to
his neck while pulling down letter mail. He stopped work and was seen that day by Dr. Ralph N.
Steiger, a Board-certified orthopedic surgeon. On December 20, 2004 the Office accepted that
appellant sustained an employment-related cervical strain. Appellant returned to part-time
limited duty four hours a day on December 6, 2004 and he received wage-loss compensation for

four hours a day. He again stopped work on January 20, 2005, returning to four hours of limited
duty on May 24, 2005.1
The Office referred appellant to Dr. J. Pierce Conaty, Board-certified in orthopedic
surgery, for a second opinion evaluation. By report dated January 26, 2005, Dr. Conaty
diagnosed a C7-T1 herniated disc with radiculopathy on the right. He recommended surgery and
provided restrictions to appellant’s physical activity. Dr. Conaty advised that appellant could
return to limited duty for four hours a day. On February 1, 2005 the Office accepted that
appellant sustained an employment-related herniated disc at C7-T1.2
The Office referred appellant to Dr. H. Harlan Bleecker, a Board-certified orthopedic
surgeon, for a second opinion evaluation. In an October 24, 2006 report, Dr. Bleecker provided
findings on examination, including range of motion and motor and sensory testing. He advised
that maximum medical improvement had not been reached because the accepted conditions
could be treated surgically. Dr. Bleecker recommended right shoulder surgery and an anterior
discectomy and fusion at C7-T1. He agreed that appellant could not perform his date-of-injury
position but could work four hours a day with physical restrictions.
On February 15, 2007 Dr. Steiger reviewed the report of Dr. Bleecker. He disagreed with
the opinion that appellant had not reached maximum medical improvement. Dr. Steiger noted
that appellant elected not to undergo surgery. He stated, “I believe that the patient has reached
maximum medical improvement; however, his cervical spine condition has not resolved and will
never resolve as he has permanent findings in the cervical spine.”
On March 23, 2007 an Office medical adviser reviewed the medical evidence and stated
that maximum medical improvement was reached on October 24, 2006, the date of
Dr. Bleecker’s report. The Office medical adviser applied the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides)3 to find a right upper extremity impairment of 20 percent and no impairment to the left
arm.4
By decision dated April 3, 2007, the Office granted appellant a schedule award for 20
percent impairment to the right upper extremity. The date of maximum medical improvement
was October 24, 2006 and the award ran from March 18, 2007 to May 27, 2008.

1

Appellant has additional accepted claims for a right shoulder injury, Office file number xxxxxx829 and a lumbar
strain/sprain, Office file number xxxxxx232. The instant claim was adjudicated by the Office under file number
xxxxxx241.
2

The record reflects that on October 18, 2005 the Office denied appellant’s claim for wage-loss compensation
from January 21 to May 23, 2005. On January 22, 2007 the Office denied modification of this decision. Appellant
did not seek an appeal from these decisions to the Board.
3

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

4

The Office medical adviser found that appellant had a 12 percent total impairment for loss of shoulder motion
and a 9 percent sensory loss which, when combined, yielded a 20 percent right upper extremity impairment.

2

In a May 2, 2007 letter, appellant’s attorney stated that appellant was surprised to receive
the schedule award since he had not filed a claim. Appellant was concerned that the award
would displace his four hours of wage-loss compensation. In a June 5, 2007 letter, the Office
noted that Dr. Steiger, his attending physician, had advised that appellant was at maximum
medical improvement as he declined surgical treatment of his cervical condition. It noted that
appellant could request a hearing.
A hearing was held on September 25, 2007. Counsel stated that the impairment rating
was not at issue. Rather, he argued that maximum medical improvement had not been reached.
He also contended that, under Marie J. Born,5 appellant would be adversely affected because he
was only working four hours daily and, due to the schedule award, he would not receive
compensation for four hours of wage loss a day. Appellant testified regarding his condition and
reiterated that he did not want to undergo surgery for either his neck or right shoulder.
By decision dated November 28, 2007, an Office hearing representative affirmed the
April 3, 2007 schedule award decision.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act6 and section 10.404 of
the implementing federal regulation,7 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides8 has been adopted by the Office and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.9
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of an employment injury.10 Office procedures
provide that, to support a schedule award, the file must contain competent medical evidence
which shows that the impairment has reached a permanent and fixed state and indicates the date
on which this occurred (“date of maximum medical improvement”), describes the impairment in
sufficient detail to include, where applicable, the loss in degrees of active and passive motion of
the affected member or function, the amount of any atrophy or deformity, decreases in strength
or disturbance of sensation or other pertinent description of the impairment and the percentage of
5

27 ECAB 623 (1976); petition for recon denied, 28 ECAB 89 (1976).

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

A.M.A., Guides, supra note 3.

9

See Joseph Lawrence, Jr., supra note 3; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
10

Tammy L. Meehan, 53 ECAB 229 (2001).

3

impairment should be computed in accordance with the fifth edition of the A.M.A., Guides. The
procedures further provide that, after obtaining all necessary medical evidence, the file should be
routed to the Office medical adviser for an opinion concerning the nature and percentage of
impairment.11
ANALYSIS
The Board finds that the case is not in posture for decision.
Dr. Bleecker provided range of motion measurements for appellant’s right shoulder and
the Office referred his report to an Office medical adviser for review.12 Dr. Bleecker found 90
degrees of abduction which, under Figure 16-43 represents four percent impairment;13 forward
flexion of 90 degrees which, under Figure 16-40 is six percent impairment;14 and external
rotation of 90 degrees, which under Figure 16-46 represents no impairment. However, his
measurement for internal rotation was described as “hand to sac joint,” which the Office medical
adviser found represented two percent impairment.15 The Board notes that Dr. Bleecker did not
express the loss of internal rotation in terms of active degrees of motion and it is not readily
apparent how the medical adviser applied Figure 16-46 to determine that such physical
description resulted in two percent impairment. For this reason, the Board cannot confirm the 12
percent total loss in range of right shoulder motion as found by the medical adviser.
The Office medical adviser also applied Table 16-13, page 489, to determine impairment
to the right upper extremity due to combined motor and sensory deficits. Table 16-13 provides a
maximum combined motor and sensory impairment of the C7 nerve of 38 percent. The medical
adviser determined that the extent of impairment was Grade 4, or 25 percent under Tables 16-10
and 16-11, which totaled 9 percent impairment. However, the Board notes that multiplying the
maximum impairment of 38 percent under Table 16-13 by the 25 percent grade results in 9.5
percent impairment, which under Office procedures should be rounded to 10 percent.16 For these
reasons, the Board finds that the medical evidence of record does not support the extent of
permanent impairment determined by the Office. The case will be remanded to the Office for
further development on this issue.
On appeal, counsel for appellant notes that appellant was in receipt of wage-loss
compensation for the four hours a day he did not work and had not filed a claim for a schedule
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation of Schedule Awards, Chapter 2.808.6(b-d)
(August 2002).
12

See Thomas J. Fragale, 55 ECAB 619 (2004).

13

A.M.A., Guides, supra note 3 at 477.

14

Id. at 476.

15

Id. at 479.

16

The policy of the Office is to round the calculated percentage of impairment to the nearest whole number. See
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3b (June 2003). Fractions
are rounded up from .50. See Carl J. Cleary, 57 ECAB 563 (2006).

4

award. The Board notes that, under Office procedures, a schedule award may be made when it
can be medically determined that the claimant has reached maximum medical improvement.17
Dr. Bleecker opined that appellant had not reached maximum medical improvement because he
required surgery of both the right shoulder and an anterior discectomy and fusion at C7-T1.
However, Dr. Steiger disagreed on this point noting that appellant declined undergoing surgery
in treatment of his accepted condition. Therefore, the attending physician advised that maximum
medical improvement had been reached. This was reiterated by appellant at the September 25,
2007 hearing when he stated that he did not want surgery of his neck or right shoulder.
Therefore, the weight of medical opinion from his attending physician establishes that appellant
reached maximum medical improvement in the treatment of his accepted cervical condition.
On appeal, counsel also contends that Marie J. Born is applicable to the facts of this case
as appellant was in receipt of wage-loss compensation for four hours a day at the time the
schedule award was issued.18 In the Born case, the Board found that the employee was adversely
affected because the Office retroactively converted wage-loss compensation benefits paid into a
schedule award. Such is not the situation here. In the April 3, 2007 decision, the Office noted
that maximum medical improvement was reached on October 24, 2006. In this case, the period
of the award ran from April 18, 2007 to May 27, 2008 because it was disadvantageous to convert
compensation payments already made for wage loss since October 24, 2006 into schedule award
benefits. The schedule award granted in this case was not retroactive as found in Born. At the
expiration of his award, appellant is entitled to the reinstatement of his wage-loss compensation
benefits.19
CONCLUSION
The Board finds that the case is not in posture for decision.

17

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(a)(1) (June
2003).
18

Marie J. Born, supra note 5.

19

If payment for wage-loss disability is interrupted to make a schedule award, such payments must be resumed at
the end of the schedule award. See Goldie Washington, 31 ECAB 239 (1979).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2007 be set aside and the case remanded for further
development consistent with this decision.
Issued: November 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

